MEMORANDUM OPINION
                                        No. 04-11-00680-CV

                        ESTATE OF WALTER E. SNYDER, DECEASED

                         From the Probate Court No. 2, Bexar County, Texas
                                   Trial Court No. 2011-PC-3516
                             Honorable Tom Rickhoff, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 12, 2011

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant Celia L. Classen filed a motion to dismiss this appeal. We grant the motion.

See TEX. R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP.

P. 42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                             PER CURIAM